         Case 1:17-cv-12043-PBS Document 108 Filed 09/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 EQUAL MEANS EQUAL,
 JANE DOE,
 MARY DOE,
 SUSAN DOE, and
 THE NATIONAL COALITION AGAINST
 VIOLENT ATHLETES,
                                                           Civil Action No. 17-12043-PBS
        Plaintiffs,
                                                      Leave to file granted August 28, 2020 and
 v.                                                               September 1, 2020

 U.S. DEPARTMENT OF EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

        Defendants.


DEFENDANTS’ SECOND MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED
                         COMPLAINT

       Defendants U.S. Department of Education and Elisabeth D. DeVos, in her official capacity as

Secretary of Education, respectfully move to dismiss the Second Amended Complaint filed by

Plaintiffs Equal Means Equal, Jane Doe, Mary Doe, Susan Doe, and the National Coalition Against

Violent Athletes, ECF No. 87. In support of the motion to dismiss, Defendants file the accompanying

memorandum of reasons. Consolidated with the memorandum of reasons is a response to Plaintiffs’

proposed Supplemental Facts on Standing, ECF No. 101-1.

Dated: September 29, 2020                         Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  CARLOTTA P. WELLS
                                                  Assistant Branch Director

                                                  STEVEN A. MYERS
                                                  (NY Bar # 4823043)
        Case 1:17-cv-12043-PBS Document 108 Filed 09/29/20 Page 2 of 2



                                                    Senior Trial Counsel


                                                    BENJAMIN T. TAKEMOTO
                                                    (DC Bar # 1045253)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    P.O. Box No. 883, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Phone: (202) 532-4252
                                                    Fax: (202) 616-8460
                                                    E-mail: benjamin.takemoto@usdoj.gov

                                                    Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Plaintiffs’ counsel

by the Electronic Case Filing system on September 29, 2020.

                                                      ________________________.
                                                      BENJAMIN T. TAKEMOTO




                                                2
